

116 HR 4464 IH: Ranked Choice Voting Act
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4464IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Raskin (for himself, Mr. Beyer, Mr. Cohen, Mr. Cooper, Mr. Kennedy, Mr. Khanna, Mr. McGovern, Mr. Moulton, Mr. Peters, Ms. Pingree, Miss Rice of New York, and Ms. Pressley) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo establish the use of ranked choice voting in elections for the offices of Senator and
			 Representative in Congress, and for other purposes.
	
		1.Short title; finding of constitutional authority
 (a)Short TitleThis Act may be cited as the Ranked Choice Voting Act. (b)Finding of Constitutional authorityCongress finds that it has the authority to establish the terms and conditions States must follow in administering elections for the offices of Senator and Representative in Congress because the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for such offices.
			2.Requiring ranked choice voting for election of Senators and Representatives
 (a)In GeneralTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle:
				
					CRanked Choice Voting
						1Requiring Ranked Choice Voting for Election of Senators and Representatives
							321.Requiring ranked choice voting for election of Senators and Representatives
 (a)Ranked Choice VotingEach State shall carry out elections for the office of Senator and the office of Representative in Congress, including primary, special, and general elections for such office, using a system of ranked choice voting (also known as instant runoff voting) under which each voter shall rank the candidates for the office in the order of the voter’s preference, in accordance with this title.
 (b)Ballot DesignEach State shall ensure that the ballot used in an election carried out using a system of ranked choice voting under this title meets each of the following requirements:
 (1)The ballot shall be simple and easy to understand. (2)The ballot shall include all qualified candidates for the election and (to the extent permitted under State law) options for voters to select write-in candidates. If feasible, the ballot shall permit voters to rank every candidate in the election. If it is not feasible for the ballot to permit voters to rank every candidate, the State may limit the number of candidates who may be ranked on the ballot to not fewer than 6.
 (3)The ballot shall include such instructions as the State considers necessary to enable the voter to rank candidates and successfully cast the ballot under the system.
									322.Prohibiting additional runoff elections
 (a)Primary electionsNo State may hold a runoff primary election for the office of Senator or the office of Representative in Congress after the date established under State law for the primary election for such office.
 (b)General electionsNo State may hold a runoff general election for the office of Senator or the office of Representative in Congress after the date established under section 25 of the Revised Statutes of the United States (2 U.S.C. 7) for the regularly scheduled general election for such office.
 (c)Special electionsNo State may hold a runoff special election for the office of Senator or the office of Representative in Congress after the date established by the State under State law for such special election for such office.
								323.Treatment of primary elections
 (a)Conditions for holding nonpartisan blanket primary electionsA State may hold a nonpartisan blanket primary election for the office of Senator or the office of Representative in Congress only if State law provides that at least 3 candidates advance to the subsequent general election, or, if write-in candidates are allowed in the general election, at least 2 candidates advance.
 (b)Rule of constructionNothing in this title shall be construed to require a State to hold a primary election for the office of Senator or the office of Representative in Congress prior to the date established under section 25 of the Revised Statutes of the United States (2 U.S.C. 7) for the regularly scheduled general election for such office, so long as the determination of the candidates who are elected to such office is based solely on the votes cast with respect to the election held on such date, as determined in accordance with the system of ranked choice voting under this title.
								324.Application to District of Columbia and Territories
 (a)Election of Delegates and Resident CommissionerIn this subtitle, the term Representative includes a Delegate or Resident Commissioner to the Congress. (b)Application to Northern Mariana IslandsThis subtitle shall apply with respect to the Commonwealth of the Northern Mariana Islands in the same manner as this subtitle applies to a State.
								2Tabulation Process
							331.Tabulation process
								(a)In General
 (1)Determination of candidate’s number of votesThe number of votes received by a candidate in either the initial tabulation or in an additional round of tabulation shall be equal to the number of ballots on which that candidate is the highest ranked continuing candidate.
 (2)Criteria for electionExcept as provided in section 332, a candidate shall be elected to the office of Senator or the office of Representative in Congress (or, in the case of a primary election, shall advance to the general election for such office as provided under the law of the State involved) if—
 (A)the candidate receives a number of votes greater than 50 percent of the number of ballots cast in the election; or
 (B)if the election official carries out additional rounds of tabulation under subsection (b), the candidate receives the greatest number of votes of the remaining continuing candidates (as described in such subsection).
										(b)Process in Case no Candidate Elected Under Initial Tabulation
 (1)Additional rounds of tabulationIf, under the initial tabulation of ballots, no candidate is elected to office (or, in the case of a primary election, no candidate advances to the general election for such office) under the criteria described in subsection (a)(2)(A), the election official shall carry out additional rounds of tabulation in accordance with paragraph (2) until only 2 continuing candidates remain.
 (2)Treatment of ballots in additional roundsIn each additional round of tabulation carried out under this subsection— (A)the candidate receiving the fewest number of votes among all candidates (or, in the case of a State which applies batch elimination under section 334, each candidate in the batch elimination group) shall be treated as a defeated candidate;
 (B)for each ballot cast for a defeated candidate, the election official shall determine the highest-ranked candidate on the ballot who is a continuing candidate; and
 (C)the vote cast on the ballot shall be transferred to, and added to the total number of votes received by, the highest-ranked continuing candidate determined under subparagraph (B).
										332.Special rules for nonpartisan blanket primary elections
 (a)Determination of winning candidatesIn the case of a nonpartisan blanket primary election, a candidate for the office of Senator or the office of Representative in Congress shall be treated as a winning candidate and shall advance to the general election for such office if, during any round of tabulation carried out under this section, the candidate is a continuing candidate and the total number of winning and continuing candidates is equal to or less than the required number of winning candidates with respect to the election, as provided under the law of the State involved.
								(b)Tabulation process
 (1)Additional rounds of tabulationAfter the initial tabulation of ballots in a nonpartisan blanket primary election, the election official shall carry out additional rounds of tabulation in accordance with paragraph (2) until the number of winning candidates is equal to the required number of winning candidates with respect to the election, as provided under the law of the State involved.
 (2)Treatment of ballots in additional roundsIn each additional round of tabulation carried out under this subsection— (A)the candidate receiving the fewest number of votes among all candidates (or, in the case of a State which applies batch elimination under section 334, each candidate in the batch elimination group) shall be treated as a defeated candidate;
 (B)for each ballot cast for a defeated candidate, the election official shall determine the highest-ranked candidate on the ballot who is a continuing candidate; and
 (C)the vote cast on the ballot shall be transferred to, and added to the total number of votes received by, the highest-ranked continuing candidate determined under subparagraph (B).
										333.Exclusion of inactive ballots
 In any round of tabulation of ballots under this part, including the initial tabulation of ballots, a vote shall not be counted for any candidate if it is cast on an inactive ballot.
							334.Use of batch elimination
 (a)Batch elimination describedAt the option of the State, with respect to any candidate elimination round carried out under this subsection, a State may use batch elimination to treat multiple candidates as defeated candidates for purposes of the additional rounds of tabulation described in section 331(b)(2) or section 332(b)(2). A continuing candidate is in the elimination batch if it is mathematically impossible for that candidate to be a winning candidate in the election for any of the following reasons:
 (1)The candidate’s vote total in the initial tabulation of ballots plus all of the votes that could possibly be transferred to the candidate in the additional rounds of tabulation would not be enough to equal or surpass the continuing candidate with the next highest vote total in the initial tabulation of ballots.
 (2)The candidate has a lower current vote total than a continuing candidate described in paragraph (1).
 (b)Special rule for nonpartisan blanket primary electionsIn the case of a nonpartisan blanket primary election for which tabulation is carried out in accordance with section 332, a candidate may not be in the elimination batch if the candidate’s vote total is one of the top ___ vote totals among all continuing candidates, with the blank space filled in with the required number of winning candidates with respect to the election, as provided under the law of the State involved.
								335.Treatment of ties between candidates
 If a tie occurs between candidates with the greatest number of votes or the fewest number of votes at any point in the tabulation of ballots under this part and the tabulation cannot proceed until the tie is resolved, the tie shall be resolved in accordance with State law.
							336.Determination of votes cast for candidates of political parties for purposes of access to ballot in
 Federal electionsTo the extent that a State takes into account the number of votes cast in an election for candidates of a political party in determining the right of candidates of the party to appear on the ballot in subsequent elections for Federal office in the State, the State shall determine the number of votes cast for a candidate solely on the basis of the initial tabulation of ballots in the election, and shall not take into account any additional round of tabulation under section 331(b) or section 332(b).
							3Payments to States To Implement Ranked Choice Voting
							341.Payments to States to implement ranked choice voting
 (a)PaymentsNot later than June 1, 2021, the Commission shall make a payment to the State in an amount equal to—
 (1)in the case of the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, $1,000,000; or
 (2)in the case of any other State, the sum of $750,000 and the product of— (A)the number of Representatives to which the State is entitled under the reapportionment of Representatives resulting from the regular decennial census conducted during 2020; and
 (B)$250,000. (b)Use of FundsA State shall use the payment made under subsection (a) to implement ranked choice voting under this subtitle, including educating voters about ranked choice voting, and to otherwise carry out elections for Federal office in the State.
 (c)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section.
								4Definitions
 351.DefinitionsIn this subtitle, the following definitions apply: (1)The term continuing candidate means, with respect to an additional round of tabulation conducted under section 331(b) or section 332(b), a candidate who is neither a winning candidate nor a candidate who is treated as a defeated candidate under such section during the tabulation of ballots under such section.
 (2)The term inactive ballot means, with respect to a round of tabulation under section 331 or section 332— (A)a ballot on which the voter does not rank any of the continuing candidates in order of preference;
 (B)a ballot on which the voter ranked more than one continuing candidate at the highest order of preference; or
 (C)a ballot on which the voter skips two or more consecutive numerical rankings prior to the ranking for the continuing candidate at the highest order of preference.
 (3)The term nonpartisan blanket primary election means a single, open primary election for the office of Senator or the office of Representative in Congress in which all candidates for the office are listed on the same primary election ballot, regardless of political party affiliation.
 (4)The term winning candidate means a candidate who was elected to office (or, in the case of a primary election, who advanced to the general election for such office as provided under the law of the State involved) under the tabulation process applicable to the election under part 2 at any time during the tabulation of ballots..
 (b)Conforming amendment relating to applicability of enforcement provisionsSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting title III. (c)Clerical AmendmentThe table of contents of such Act is amended by adding at the end of the item relating to title III the following:
				
					
						Subtitle C—Ranked Choice Voting
						Part 1—Requiring Ranked Choice Voting for Election of Senators and Representatives
						Sec. 321. Requiring ranked choice voting for election of Senators and Representatives.
						Sec. 322. Prohibiting additional runoff elections.
						Sec. 323. Treatment of primary elections.
						Sec. 324. Application to District of Columbia and Territories.
						Part 2—Tabulation Process
						Sec. 331. Tabulation process.
						Sec. 332. Special rules for nonpartisan blanket primary elections.
						Sec. 333. Exclusion of inactive ballots.
						Sec. 334. Use of batch elimination.
						Sec. 335. Treatment of ties between candidates.
						Sec. 336. Determination of votes cast for candidates of political parties for purposes of access to
			 ballot in Federal elections.
						Part 3—Payments to States To Implement Ranked Choice Voting
						Sec. 341. Payments to States to implement ranked choice voting.
						Part 4—Definitions
						Sec. 351. Definitions.
					.
 3.No effect on elections for State and local officeNothing in this Act or in any amendment made by this Act may be construed to affect the manner in which a State carries out elections for State or local office.
 4.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision of this Act or an amendment made by this Act to any person or circumstance, is held to be unconstitutional, the remainder of this Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding.
 5.Effective dateThis Act and the amendments made by this Act shall apply with respect to elections for Federal office held on or after January 1, 2022.
		